Appeal from an order of Supreme Court, Saratoga county, setting aside a verdict in favor of plaintiff for $12,500, unless the plaintiff file a stipulation consenting to a reduction of the amount of said verdict to $3,500. Plaintiff, aged sixty-two years, was a passenger on a bus belonging to defendant in the village of Waterford, which bus plunged over an embankment, as a result of which plaintiff was injured. He sustained fractures of the transverse process of the right side of the second and third lumbar vertebrae, with arthritic changes in the lower dorsal spine, also his lumbar lower number two vertebrae, which injuries aggravated a pre-existing arthritic condition which is progressive and permanent and whereby plaintiff has been permanently disabled. He was an assistant foreman in the spinning department of a concern manufacturing dress and knit goods, having been engaged in that industry for thirty years. His earnings were from twenty-four dollars and forty cents to over thirty-six dollars a week. The accident happened December 11, 1934. He was confined to his bed about two weeks and thereafter was confined to the house until about January twelfth following. He has done no work since and will be unable to do any work requiring him to be on his feet for any length of time. He suffers pain and is still under treatment by his physician. Order reversed on the facts, and verdict reinstated, with costs. Rhodes, McNamee and Heffernan, JJ., concur; Hill, P. J., and Crapser, J., dissent, and vote to affirm.